1

2

3

4

5

6                                UNITED STATES DISTRICT COURT
7                                       DISTRICT OF NEVADA
8                                                   ***
9     DENNIS HOWARD,                                         Case No. 3:17-cv-00211-MMD-WGC
10                                          Plaintiff,                    ORDER
             v.
11
      STATE OF NEVADA, et al.,
12
                                       Defendants.
13

14
            This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. §
15
     1983 by a person in the custody of the Nevada Department of Corrections. Plaintiff has
16
     submitted an application to proceed in forma pauperis for non-prisoners. (ECF No. 12).
17
     Based on the financial information provided, the Court finds that Plaintiff is unable to
18
     prepay the full filing fee in this matter.
19
            The Court imposed a 90-day stay on April 29, 2019, and the Court entered a
20
     subsequent order in which the parties were assigned to mediation by a court-appointed
21
     mediator. (ECF No. 13, 16). The Office of the Attorney General has now filed a status
22
     report indicating that settlement has not been reached and informing the Court of its intent
23
     to proceed with this action. (ECF No. 18).
24
            For the foregoing reasons, IT IS ORDERED that:
25
            1.      Plaintiff’s application to proceed in district court without prepaying fees or
26
     costs (ECF No. 12) is GRANTED.               Plaintiff is permitted to maintain this action to
27
     conclusion without the necessity of prepayment of any additional fees or costs or the
28

                                                         1
1    giving of security therefor. This order granting leave to proceed in district court without

2    prepaying fees or costs shall not extend to the issuance and/or service of subpoenas at

3    government expense.

4           2.     The movant herein is permitted to maintain this action to conclusion without

5    the necessity of prepayment of any additional fees or costs or the giving of security

6    therefor. This order granting leave to proceed in forma pauperis shall not extend to the

7    issuance and/or service of subpoenas at government expense.

8           3.     The Clerk of the Court shall electronically SERVE a copy of this order and

9    a copy of Plaintiff’s first amended complaint (ECF No. 7) on the Office of the Attorney

10   General of the State of Nevada by adding the Attorney General of the State of Nevada to

11   the docket sheet. This does not indicate acceptance of service.

12          5.     Service must be perfected within ninety (90) days from the date of this order

13   pursuant to Fed. R. Civ. P. 4(m).

14          6.     Subject to the findings of the screening order (ECF No. 13), within twenty-

15   one (21) days of the date of entry of this order, the Attorney General’s Office shall file a

16   notice advising the Court and Plaintiff of: (a) the names of the defendants for whom it

17   accepts service; (b) the names of the defendants for whom it does not accept service,

18   and (c) the names of the defendants for whom it is filing the last-known-address

19   information under seal. As to any of the named defendants for whom the Attorney

20   General’s Office cannot accept service, the Office shall file, under seal, but shall not serve

21   the inmate Plaintiff the last known address(es) of those defendant(s) for whom it has such

22   information. If the last known address of the defendant(s) is a post office box, the Attorney

23   General's Office shall attempt to obtain and provide the last known physical address(es).

24          7.     If service cannot be accepted for any of the named defendant(s), Plaintiff

25   shall file a motion identifying the unserved defendant(s), requesting issuance of a

26   summons, and specifying a full name and address for the defendant(s).                For the

27   defendant(s) as to which the Attorney General has not provided last-known-address

28   information, Plaintiff shall provide the full name and address for the defendant(s).

                                                   2
1           8.     If the Attorney General accepts service of process for any named

2    defendant(s), such defendant(s) shall file and serve an answer or other response to the

3    complaint within sixty (60) days from the date of this order.

4           9.     Henceforth, Plaintiff shall serve upon defendant(s) or, if an appearance has

5    been entered by counsel, upon their attorney(s), a copy of every pleading, motion or other

6    document submitted for consideration by the Court. Plaintiff shall include with the original

7    document submitted for filing a certificate stating the date that a true and correct copy of

8    the document was mailed or electronically filed to the defendants or counsel for the

9    defendants. If counsel has entered a notice of appearance, Plaintiff shall direct service

10   to the individual attorney named in the notice of appearance, at the physical or electronic

11   address stated therein. The Court may disregard any document received by a district

12   judge or magistrate judge which has not been filed with the Clerk, and any document

13   received by a district judge, magistrate judge, or the Clerk which fails to include a

14   certificate showing proper service.

15          10.    This case is no longer stayed.

16          DATED: July 26, 2019.
17

18                                             UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28

                                                  3
